On April 3, 1908, F. W. Church applied for a receiver for a firm known as the Texas Book  Stationery Company, which was composed of the petitioner, Charles R. Southwell, and R. H. Henry, alleging that the partnership owned a large and valuable stock of goods in a brick store on Commerce Street, in the city of San Antonio, of the value, with notes and accounts, of $13,000; that the firm owed about $9,500 to numerous persons, and that some of them were threatening to use extraordinary legal remedies to collect their debts, by which the property and business would be lost and materially injured.
The prayer for a receiver was granted, and Samuel Belden was appointed, and filed the necessary bond and oath. On April 9, 1908, C. R. Southwell, one of the partners, filed a motion to vacate the order appointing the receiver, because the petition showed that the partnership was solvent, because no statutory grounds for a receivership were stated, and because the appointment of a receiver on an ex parte hearing was null and void. On April 11, 1908, a trial amendment of the petition was permitted by the court, in which it was alleged that disagreements existed among the partners of such a nature as to prevent the continuance of the partnership with success, that no agreement could be reached by which any partner could buy or sell, and that creditors were threatening legal proceedings, and that the partners, realizing that the business could not be successfully conducted, had agreed that F. W. Church should present *Page 550 
an application for the appointment of a receiver, and that, in pursuance of that agreement, the receiver had been appointed. On the same day the court heard evidence as to the agreement by the partners to apply for a receiver, and as to the necessity for the same, and overruled the motion to vacate the order appointing the receiver.
S.C. Eldridge, without leave of the court, filed a plea in intervention in the suit on the day of trial, alleging that he had been appointed receiver in bankruptcy on April 8, 1908, of the estate of the partnership, by the United States District Court of the Western District of Texas, and he asked for a revocation of the order appointing the receiver. After the paper was filed and read to the court, and authorities cited, and arguments made by counsel for Eldridge, and the court had announced that he would overrule the motion to vacate, said Eldridge excepted, and gave notice of appeal, and the court announced that Eldridge had no right to appeal, as he had not obtained leave to intervene. Eldridge then asked for leave to intervene, which was denied. Most of the foregoing facts as to the receiver in bankruptcy are found in a bill of exceptions, the order refusing to vacate the appointment of a receiver containing nothing except that the court refused the intervention and that the intervener appealed from that refusal. The court did not pass on the application to vacate made by Eldridge.
Southwell was not injured by the refusal of the court to permit an intervention on the part of Eldridge, and the first assignment of error must be overruled. Southwell interposed no objection whatever in the trial court to the refusal to permit Eldridge to intervene, and, even if the action of the court affected his rights, he has nothing upon which to found a complaint in this court.
In this connection it may be stated that the court did not err in refusing an intervention in this case by the receiver of the Federal Court. The State Court had obtained jurisdiction of the subject matter, and the receivership under the bankruptcy proceedings could not be permitted to interfere with it. Sections 50, 62, High on Receivers.
In a Federal case, Gaylord v. Ft. Wayne, M.  C. Ry., 6 Biss., 286, cited in support of the text, it was held that the court first obtaining jurisdiction will hold it even though the bill as originally filed was imperfect and was amended subsequent to the appointment of a receiver in another court. The court said: "In deciding this question we have to lay down a rule which would apply to both courts, State and Federal, by which we would be bound if the State Court first obtained jurisdiction of the res, and by which the State Courts should also be bound when the Federal Court has first obtained jurisdiction, and we are not prepared to hold that, because the allegations in the bill are imperfectly stated, or because an amendment is made to the bill, that thereby the court loses jurisdiction of the subject matter."
When the receiver was appointed in the Federal Court the parties were all undoubtedly in the State Court, by an agreement to have a receiver appointed, and in pursuance of that agreement the receiver had been appointed. The jurisdiction of the State Court had attached, and it could not be interfered with by any subsequent orders of the Federal Court. It follows that the mere allegation that bankruptcy proceedings had been instituted and a receiver appointed by the Federal Court subsequent *Page 551 
to the appointment of a receiver by the State Court formed no ground for intervention, and the court very properly denied it. There was not an allegation in the plea in intervention that showed any interest in Eldridge in the suit, and he had no place in it. Shields v. Coleman, 157 U.S. 168. It was not necessary to allege the insolvency of the partnership in order to obtain the appointment of a receiver. It is provided by statute that a receiver may be appointed in any action "between partners or others jointly owning or interested in any property or fund, on application of the plaintiff or any party whose right to or interest in the property or fund, or the proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed or materially injured."
All the assignments copied into the brief of appellant Eldridge apply to appellant Southwell alone, and when it is settled that Eldridge showed no reason why he should have been allowed to intervene it follows that he is in no position to be complaining of supposed errors as to Southwell. Even if the court erred in not allowing Eldridge to intervene, still, if the points he makes for Southwell were properly disposed of, he has no ground for complaint.
The second assignment of Southwell can not be sustained. There were disagreements among the partners as to the management of their business; they owed a number of debts, some of which were pressing, and it became necessary to have a receiver appointed in order that the business might be conducted in such a manner as to pay off and discharge the debts. And the necessity for a receiver was clearly shown by the agreement among the partners to have a receiver appointed. It may be that creditors could have objected to the appointment of the receiver, but certainly a partner who agreed to it can not be heard to object. Southwell fully recognized the necessity for some action, his only doubt being as to whether a receiver should be asked for, or bankruptcy proceedings instituted. He agreed to a receivership, and when he sought to destroy the receivership the court was justified in hearing proof as to his acquiescence in the application for a receiver. He claimed that the appointment was an ex parte proceeding, of which he had no notice, and the court had the right to protect its jurisdiction by proof that the objecting party had agreed to the application for a receiver, and was actually in the courtroom at or about the time the proceedings as to the receivership were taking place. He could have done this without permitting the trial amendment, but it was within his discretion to allow an amendment covering, among other things, the agreement of Southwell to the receivership proceedings. Citation was not necessary because the proceedings were to all intents and purposes those of the partnership, and the court acted on that representation.
The bill of exceptions number one, as to the evidence of Church and Henry, is not sufficient to form a basis for an assignment. It fails to state what evidence of the witnesses was objected to or what they testified. No other bill of exceptions shows what the testimony was to which objection was urged.
There is no contention that the trial amendment does not set up a good cause for a receivership, and appellants were then in court, and there was a full and fair hearing as to the necessity for the appointment *Page 552 
of a receiver. The refusal to set aside the original order was, in effect, a reappointment of the receiver. Appellants had their day in court and have no cause for complaint. Cotton v. Rand (Texas Civ. App.), 92 S.W. 266.
None of the assignments of error can be sustained, and the judgment is affirmed.
                    ON MOTIONS FOR REHEARING.
There is no merit in the contention that the insolvency of the partnership gave the Federal Court jurisdiction over the State Court. The receiver was not appointed on account of the insolvency of the partnership, but by reason of disagreement among the partners. The authorities cited by the intervener are not in point under the facts of this case. In the case ofRe Watts, 190 U.S. 1, the opinion turns upon the question of the insolvency of the trust company that had gone into the bankruptcy court, and rests upon the Federal Statute of 1903, which provides that acts of bankruptcy would exist if a person "being insolvent applied for a receiver or trustee for his property." The administration of the affairs of insolvents is placed in the hands of bankrupt courts exclusively, but the partnership was not an insolvent, not so alleged by anyone, not even the Federal receiver. This disposes of the motion for rehearing of the Federal receiver, and there is no merit in the motion of Southwell. The motions are overruled.
Affirmed.
Writ of error refused for want of jurisdiction.